Citation Nr: 1115083	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-15 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, among other things, denied service connection for PTSD and depression.  The Board has therefore combined these two issues as a single issue, i.e., service connection for a psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified at a videoconference hearing in September 2010 before the undersigned acting Veterans Law Judge of the Board.  A transcript of that hearing is of record.


FINDINGS OF FACT

Medical evidence indicates that the Veteran developed PTSD and secondary depression as a result of a confirmed stressor he experienced while on active duty in Vietnam. 


CONCLUSION OF LAW

The Veteran's psychiatric disorder, to include PTSD and depression, was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for a psychiatric disorder, to include PTSD and depression.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran claims that he developed PTSD and depression as a result of several stressful events during his service in the Republic of Vietnam.  Several of these stressors include coming under enemy attack, including small arms fire and incoming mortar and rocket attacks.  For the reasons set forth below, the Board finds that the evidence supports his claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

A "clear" diagnosis of PTSD is not required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV, as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  See Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

In this case, the evidence shows that the Veteran has been diagnosed with PTSD and depression as a result of his experiences in Vietnam.  The Veteran was initially diagnosed with depression and anxiety at Northeast Georgia Medical Center in 1994, and by a psychologist, W.B., Ph.D., in January 2005.  In a February 2007 letter, however, Dr. W.B. changed the Veteran's diagnosis to PTSD, explaining that he had initially underestimated the traumatic nature of the Veteran's experiences in Vietnam.  Apparently the Veteran told Dr. W.B. that he had witnessed a few battles, although they were "not big ones." After evaluating the Veteran, Dr. W.B. indicated that "PTSD is the direct result of your experiences in Vietnam . . .  I also believe, that your PTSD has perpetuated your severe depression and anxiety."  In addition to this opinion, F.M., M.D., a private psychiatrist, also submitted an October 2008 letter, stating that the Veteran suffers from major depression and PTSD as a direct result of the Vietnam war.  

Since the Veteran has diagnoses of PTSD and depression, linked to events during his military service, resolution of this appeal turns on whether there also is the required confirmation of a traumatic event, i.e., stressor, during the Veteran's military service to support his PTSD diagnosis and its purported relationship with his military service.  See 38 C.F.R. § 3.304(f); see also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Here, though, there is no conclusive evidence the Veteran engaged in combat with an enemy force while in Vietnam.  His service personnel records show that he served in Vietnam from July 1970 to July 1971, during which time his military occupational specialty (MOS) was 96D20 (Image Interpreter).  He was not awarded the Combat Infantryman Badge, Purple Heart Medal, or any other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  In light of these findings, there is no evidence confirming his involvement in combat while serving in Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).  This is not to say he did not engage in combat, however, only that the Board is not required to presume he did and in the process accept his alleged stressors without independent verification.

Where, as here, a determination is made that the Veteran has not shown he "engaged in combat with the enemy," or that the claimed stressor is not related to combat, his lay testimony, alone, will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies his testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  That is to say, a stressor generally cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances, such as when there was a diagnosis of PTSD during service (see 38 C.F.R. § 3.304(f)(1)) or the Veteran was a prisoner of war (POW) (see subpart (f)(4)) or the claim is predicated on personal, including sexual, assault (see subpart (f)(5)).  Notably, VA also has amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

The Veteran's stressors of coming under enemy attack, including small arms fire and incoming mortar and rocket attacks, appear to fall within the purview of this new version of subpart (f)(3).  And, in any event, evidence in the file corroborates his stressors that account for his diagnosis of PTSD, with secondary depression.  In particular, a December 2008 report from the U.S. Joint Services Records Research Center (JSRRC) verifies that, "Daily Staff Journal submitted by US Army Support Command, Saigon[,] dated August 16, 1970 reports the Ammunition Dump at Di An [where the Veteran's unit was assigned] was attacked by indirect fire that day causing a loss of ammunition."  In addition to this report, a December 2009 statement by B.M. indicates that he was stationed with the Veteran at the same base when it came under enemy attack by sniper fire and mortar rounds.  

This report and statement verify the Veteran's stressors of coming under enemy attack, even though he never actually participated in combat with an enemy force.  While specific dates are not mentioned, the Court held that corroboration of every detail, including the Veteran's personal participation, defines "corroboration"  far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The records need only imply his participation (e.g., to not controvert his assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).

In sum, evidence confirms the Veteran's stressors of coming under enemy attack while stationed in Vietnam, which Dr. W.B. said is sufficient to have caused PTSD and depression.  Therefore, the Board finds that the Veteran has satisfied his evidentiary burden of proof of establishing the occurrence of a stressor during his military service to support his diagnosis of PTSD, with secondary depression.  Accordingly, the appeal is granted.


ORDER

Service connection for a psychiatric disorder, to include PTSD and depression, is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


